      Case 5:20-cv-00477-LEK-ATB Document 15 Filed 03/01/21 Page 1 of 32




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

COLLEEN GIBLIN,

                               Plaintiff,

       -against-                                            5:20-CV-00477 (LEK/ATB)

LE MOYNE COLLEGE,

                               Defendant.


                         MEMORANDUM-DECISION AND ORDER

I.     INTRODUCTION

       Plaintiff Colleen Giblin brings this action against Defendant Le Moyne College (the

“College”), asserting claims under Title I of the Americans with Disabilities Act (“ADA”), 42

U.S.C. § 12101 et seq., § 504 of the Rehabilitation Act of 1973 (“Rehabilitation Act”), 29 U.S.C.

§ 794, and the New York Human Rights Law (“NYHRL”), New York Executive Law § 296,

arising from her employment as an assistant professor at the College. Dkt. No. 1 (“Complaint”).

Presently before the Court is Defendant’s motion to dismiss Plaintiff’s Complaint for failure to

state a claim pursuant to Federal Rule of Civil Procedure 12(b)(6). Dkt. Nos. 8 (“Motion”); 8-1

at 1–2 (“Joseph Declaration”); 8-1 at 3–21 (“Exhibits”); 8-3 (“Defendant’s Memorandum of

Law”). Plaintiff filed a response, Dkt. No. 13 (“Plaintiff’s Memorandum of Law”), and

Defendant filed a reply, Dkt. No. 14 (“Reply”). For the reasons that follow, Defendant’s Motion

is granted in part and denied in part.

II.    BACKGROUND

       A. Complaint

       The following factual allegations are assumed to be true. See Vega v. Hempstead Union

Free Sch. Dist., 801 F.3d 72, 76 (2d Cir. 2015).


                                                   1
      Case 5:20-cv-00477-LEK-ATB Document 15 Filed 03/01/21 Page 2 of 32




        Plaintiff has attention deficit hyperactivity disorder (“ADHD”), “which limits her in

several major life activities, including concentrating and thinking.” Compl. ¶ 47. She experiences

a “variability in attention and focus” and consequently sometimes requires an accommodation in

the form of extended time to complete particular tasks. See id. ¶ 19.

        In or around July 2016, Plaintiff saw a job posting for the position of “Assistant Professor

of Marketing” at the College and submitted an application. Id. ¶ 13. The posting stated that the

College would consider “candidates who are ABD [‘All But Dissertation’] and reasonably

expected to complete their doctoral degree within 12 months of appointment.” Id. ¶ 20. At that

time, Plaintiff “expected to complete her doctoral degree” at Carnegie Mellon University

(“Carnegie Mellon”) by August 2018. Id. ¶ 21. The College offered her the position on

December 2, 2016, and her academic year appointment began in August 2017. Id. ¶ 14. Plaintiff

signed an employment contract on December 6, 2016 that “made no mention of any deadline to

obtain her doctoral degree.” Id. ¶ 41.

        Due to events she did not anticipate at the time of her application, Plaintiff was not

ultimately able to complete her doctoral degree by August 2018. See id. ¶¶ 22–29. In March

2018, Plaintiff requested an extension of time from Carnegie Mellon to complete her PhD

requirements, “due to limitations imposed by her disability.” Id. ¶ 22. On March 20, 2018,

Carnegie Mellon “granted this request as a reasonable accommodation for her ADHD,”

extending the deadline for Plaintiff to defend her dissertation from May 2018 to December 2018.

Id. ¶ 23.

        Plaintiff “timely notified” the College of Carnegie Mellon’s decision to grant her this

extension. Id. ¶ 24. In response, on March 28, 2018, the College issued Plaintiff a “contract




                                                  2
      Case 5:20-cv-00477-LEK-ATB Document 15 Filed 03/01/21 Page 3 of 32




renewal appointment letter” for the 2018-2019 academic year, allowing Plaintiff until February

28, 2019 to earn her doctoral degree. Id. ¶ 25.

       Plaintiff’s “first-year performance report,” which the College issued Plaintiff in October

2018, “commended her performance and stated that she had made ‘progress toward

tenure/promotion’ despite the fact that she had yet to obtain her doctoral degree.” Id. ¶ 52.

       On December 11, 2018, Plaintiff presented her dissertation defense at Carnegie Mellon,

planning to graduate that month. Id. ¶ 26. The dissertation committee (the “Committee”)

ultimately voted not to grant Plaintiff her PhD. Id. ¶ 27. The Committee cited “the experimental

results of her studies” as the basis for its denial. See id. On January 4, 2019, Plaintiff

“successfully appealed the decision” by the Committee. Id. ¶ 28. “One of the primary bases” of

Plaintiff’s appeal was that the Committee’s decision “improperly factored in Plaintiff’s disability

and associated accommodations,” in violation of the ADA and the Rehabilitation Act. Id. ¶ 29.

This appeal was resolved, with the outcome that Carnegie Mellon “committed to working with

Plaintiff on a ‘positive path forward’ to earn her doctoral degree by May 20, 2020.” See id. ¶ 28.

       On March 7, 2019, Plaintiff informed the College, “via email addressed to James

Joseph,” of the foregoing events. Id. ¶ 30. On March 29, Joseph “informed Plaintiff that [the

College] was terminating Plaintiff’s tenure-track contract because she still had not earned her

doctoral degree.” Id. ¶ 31. On the same day, Joseph offered Plaintiff a visiting position for the

Fall 2019 semester. Id. ¶ 56.

       On April 9, 2019, Plaintiff “met with Karin Botto, the College’s Assistant Vice President

of Human Resources, and requested, as a reasonable accommodation, an extension of time to

obtain her doctoral degree so that she could remain in her tenure-track position.” Id. ¶ 34. Botto




                                                   3
      Case 5:20-cv-00477-LEK-ATB Document 15 Filed 03/01/21 Page 4 of 32




“responded by stating that [the College] had already accommodated her and questioned whether

granting an additional accommodation was reasonable.” Id. ¶ 35.

       On May 15, 2019, Plaintiff “escalated her request” and met with Joseph Marina, the

College’s Provost, to discuss Plaintiff’s accommodation request. Id. ¶ 36. Marina “stated that

[the College] had already accommodated her, including by hiring her as an ABD.” Id. ¶ 37.

Plaintiff “disputed this characterization,” noting that the job posting “allowed for the hiring of an

individual as an ABD,” and that the College “was not aware of Plaintiff’s disability at the time of

the job posting and the job positing was in no way specifically tailored to Plaintiff or her

disability.” Id. ¶ 38. On May 24, 2019, Marina e-mailed Plaintiff, stating that he had reviewed

the job posting, and that “while the description affirmed that ABD applicants were welcome to

apply, the posting still required completion of the doctorate within twelve months of

appointment.” Id. ¶ 39. Because Plaintiff had not met that requirement, Marina reasoned, the

College would not continue Plaintiff’s employment for the following academic year. Id. ¶ 40.

       “As a result of [the College’s] denial of Plaintiff’s April 2019 reasonable accommodation

request for an extension of time [to] obtain her doctoral degree, her contract was terminated, and

Plaintiff was rendered unemployed.” Id. ¶ 43.

       Although Joseph had offered Plaintiff a Fall 2019 visiting professor position in their

March 29, 2019 conversation, the College “did not follow through on that offer, despite the fact

that the College had a clear need for Plaintiff’s services . . . given that Defendant ultimately

covered those courses only by overloading the schedules of Plaintiff’s colleagues.” Id. ¶ 56.

       Plaintiff asserts both discrimination and retaliation claims, under the ADA, the

Rehabilitation Act, and the NYHRL. Plaintiff alleges that Defendant discriminated against her on

the basis of her disability, ADHD, by denying her 2019 accommodation request without




                                                  4
      Case 5:20-cv-00477-LEK-ATB Document 15 Filed 03/01/21 Page 5 of 32




engaging in an interactive process and consequently terminating her employment. See id. ¶¶ 43–

44, 58. Plaintiff further alleges that in rescinding Joseph’s offer to permit her to serve in a

visiting position in Fall 2019, the College retaliated against her for requesting a reasonable

accommodation. Id. ¶ 56. Plaintiff seeks damages and injunctive relief. See Compl. at 17–18.

       B. Defendant’s Motion

       Defendant moves to dismiss the Complaint in its entirety. See Def.’s Mem. of Law at 6.

Defendant argues for dismissal of Plaintiff’s discrimination claims on the following bases: (1)

Plaintiff was not “otherwise qualified” for the position of Assistant Professor; (2) Plaintiff

impermissibly seeks to hold Defendant accountable for disability discrimination committed by

Carnegie Mellon; (3) Plaintiff’s 2019 accommodation request was not sufficiently related to her

alleged disability to form the basis of a cognizable failure-to-accommodate claim; and (4)

Defendant did not fail to provide a reasonable accommodation. See Def.’s Mem. of Law at 8–19.

       Defendant moves to dismiss Plaintiff’s retaliation claims on the following bases: (1) the

2019 accommodation request was not protected activity; and (2) Defendant’s revocation of the

offer for a Fall 2019 visiting position was not an adverse action. See id. at 19–22.

       To support its arguments, Defendant attempts to introduce five items of documentary

evidence: (1) Carnegie Mellon’s March 20, 2018 letter granting Plaintiff an extension of time to

submit her dissertation, Mot., Ex. A; (2) the College’s March 28, 2018 contract renewal letter,

Mot., Ex. B; (3) Plaintiff’s March 7, 2019 e-mail to Joseph with its attachments, Mot. Ex. C;

(4) documentation from Carnegie Mellon that Plaintiff provided to the College regarding her

dissertation completion requirements subsequent to her appeal of the Committee’s decision, Mot,

Ex. D.; and (5) a letter from the Acting Head of the Committee in response to Plaintiff’s appeal

of the Committee’s decision, Mot., Ex. E.




                                                  5
       Case 5:20-cv-00477-LEK-ATB Document 15 Filed 03/01/21 Page 6 of 32




III.   LEGAL STANDARD

       To survive a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6), a

“complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that

is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 663 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)); see also Fed. R. Civ. P. 12(b)(6). A court must accept as

true the factual allegations contained in a complaint and draw all inferences in favor of a

plaintiff. See Allaire Corp. v. Okumus, 433 F.3d 248, 249–50 (2d Cir. 2006). A complaint may

be dismissed pursuant to Rule 12(b)(6) only where it appears that there are not “enough facts to

state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. Plausibility

requires “enough fact[s] to raise a reasonable expectation that discovery will reveal evidence of

[the alleged misconduct].” Id. at 556. The plausibility standard “asks for more than a sheer

possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at 678 (citing Twombly, 550

U.S. at 556). “[T]he pleading standard Rule 8 announces does not require ‘detailed factual

allegations,’ but it demands more than an unadorned, the-defendant-unlawfully-harmed-me

accusation.” Id. (citing Twombly, 550 U.S. at 555). Where a court is unable to infer more than

the mere possibility of the alleged misconduct based on the pleaded facts, the pleader has not

demonstrated that she is entitled to relief and the action is subject to dismissal. See id. at 678–79.

IV.    DISCUSSION

       A. Defendant’s Documentary Evidence

       Because Defendant relies on documentary evidence at various points in its argument for

dismissal, the Court must initially determine whether it may properly consider these documents.

       With some narrow exceptions, the motion-to-dismiss stage is not an appropriate time for

a defendant to submit evidence in an effort to contradict a plaintiff’s allegations. A Rule 12(b)(6)




                                                  6
      Case 5:20-cv-00477-LEK-ATB Document 15 Filed 03/01/21 Page 7 of 32




motion concerns only the “legal feasibility” of a complaint, see Global Network Communs., Inc.

v. City of New York, 458 F.3d 150, 155 (2d Cir. 2006), and “challenges the complaint as

presented by the plaintiff, taking no account of its basis in evidence,” Goel v. Bunge, Ltd., 820

F.3d 554, 559 (2d Cir. 2016). “The test of a claim’s substantive merits is reserved for the

summary judgment procedure, governed by Federal Rule of Civil Procedure 56, where both

parties may conduct appropriate discovery and submit the additional supporting material

contemplated by that rule.” Global Network Communs., Inc., 458 F.3d at 155 (internal quotation

marks and alterations omitted).

       Accordingly, courts adjudicating 12(b)(6) motions generally do not look beyond “facts

stated on the face of the complaint, . . . documents appended to the complaint or incorporated in

the complaint by reference, and . . . matters of which judicial notice may be taken.” Concord

Assocs., L.P. v. Entm't Props. Tr., 817 F.3d 46, 51 n.2 (2d Cir. 2016) (quoting Allen v.

WestPoint-Pepperell, Inc., 945 F.2d 40, 44 (2d Cir. 1991)). “To be incorporated by reference, the

complaint must make ‘a clear, definite and substantial reference to the documents.’” Madu,

Edozie & Madu, P.C. v. SocketWorks Ltd. Nigeria, 265 F.R.D. 106, 123 (S.D.N.Y. 2010)

(quoting Helprin v. Harcourt Inc., 277 F. Supp. 2d 327, 330–31 (S.D.N.Y. 2003)). As an

extension of the principle that a court may consider documents “incorporated in the complaint by

reference,” a defendant is permitted to introduce a document that the plaintiff has not expressly

incorporated by reference but that is nevertheless “integral” to the complaint. See Goel, 820 F.3d

at 559. A document is integral to the complaint, for this purpose, “where the complaint relies

heavily upon its terms and effect.” Chambers v. Time Warner, Inc., 282 F.3d 147, 153 (2d Cir.

2002) (internal quotation marks omitted). “In most instances where this exception is recognized,

the incorporated material is a contract or other legal document containing obligations upon




                                                 7
      Case 5:20-cv-00477-LEK-ATB Document 15 Filed 03/01/21 Page 8 of 32




which the plaintiff’s complaint stands or falls, but which for some reason—usually because the

document, read in its entirety, would undermine the legitimacy of the plaintiff’s claim—was not

attached to complaint.” Global Network Communs., 458 F.3d at 157.

       Under either of these two standards, a plaintiff’s mere mention, limited quotation, or

limited paraphrase of a document is not sufficient. See Cosmas v. Hassett, 886 F.2d 8, 13 (2d

Cir. 1989) (“The amended complaint merely discussed these documents and presented short

quotations from them. Limited quotation does not constitute incorporation by reference.”)

(internal quotation marks omitted); Goel, 820 F.3d at 559 (noting with respect to the “integral”

standard for documents not expressly incorporated by reference, that “[m]erely mentioning a

document in the complaint will not satisfy this standard; indeed, even offering ‘limited

quotations’ from the document is not enough”) (quoting Global Network Communs., 458 F.3d at

156) (alterations omitted).

       Additionally, “[e]ven where a document is considered ‘integral’ to the complaint . . .[i]t

must . . . ‘be clear that there exist no material disputed issues of fact regarding the relevance of

the document.’” Nicosia v. Amazon.com, Inc., 834 F.3d 220, 231 (2d Cir. 2016) (quoting

Faulkner v. Beer, 463 F.3d 130, 134 (2d Cir. 2006)). “This principle is driven by a concern that a

plaintiff may lack notice that the material will be considered to resolve factual matters.” Id.

(citing Cortec Indus., Inc. v. Sum Holding L.P., 949 F.2d 42, 48 (2d Cir. 1991)).

       To justify submitting documentary evidence, Defendant argues, simply, that “[t]hese

documents are properly before the Court for its consideration as they are all referred to and/or

relied upon by Plaintiff.” See Def.’s Mem. of Law at 2 n.2. But a comparison of the language in

the Complaint and the content of these documents reveals that Plaintiff has done nothing more

than “merely mention[]” their existence and briefly allude to their contents. Goel, 820 F.3d at




                                                  8
      Case 5:20-cv-00477-LEK-ATB Document 15 Filed 03/01/21 Page 9 of 32




559. The only document Plaintiff even quotes is Exhibit C, the March 7, 2019 e-mail to Joseph,

in which Plaintiff references a statement by Carnegie Mellon’s Director of PhD Services that

Carnegie Mellon is committed to a “positive path forward” with respect to Plaintiff’s extended

deadline to complete her degree. See Mot., Ex. C; Compl. ¶ 28. This appears to be a “limited

quotation,” Global Network Communs., 458 F.3d at 156, of a six-page multi-document exhibit

with varied additional content, including Plaintiff’s account of her dissertation defense and the

Committee decision, and filings Plaintiff submitted on appeal. Even the body of the e-mail itself

is hundreds of words long, with a detailed discussion of various aspects of the appeal process at

Carnegie Mellon. The Court will not give Defendant free reign to scour this document for useful

evidence, simply based on Plaintiff’s acknowledgment that she sent an e-mail to Joseph on

March 7, 2019 and her quotation of one three-word phrase from within.

       Moreover, even if this document were “integral” to the Complaint, the Court could not

find that it is “clear that there exist no material disputed issues of fact regarding the relevance of

the document.” Nicosia, 834 F.3d at 231. Defendant draws the Court’s attention to a line in the e-

mail in which Plaintiff states, in reference to her appeal of the Committee decision, that “[t]he

key issue in dispute arises from the mixed results of my experiments, which did not consistently

support my theory.” See Mot., Ex. C; Def.’s Mem. of Law at 16. As discussed more fully below,

Defendant suggests that Plaintiff’s choice of words in this e-mail to Joseph undermines her claim

that the Committee denied her a degree for reasons related to her disability. But Plaintiff alleges

that the Committee’s purported basis for denying her dissertation, namely the nature of her

research results, was pretextual. See Compl. ¶¶ 27–29. By a plausible reading, this e-mail is

consistent with that allegation, and not relevant to the issue of the Committee’s discriminatory

intent: the e-mail is arguably an account of the Committee’s stated justification for rejecting




                                                   9
     Case 5:20-cv-00477-LEK-ATB Document 15 Filed 03/01/21 Page 10 of 32




Plaintiff’s dissertation.1 And while Plaintiff does not mention disability discrimination as an

issue on appeal in this e-mail, which Defendant seems to imply is suspect, she also does not

represent that the academic quality of her dissertation was the only subject matter of the appeal.

And she does not specify the basis on which she prevailed.

       In short, at most, this e-mail casts doubt on Plaintiff’s allegations, or on her credibility;

her discrimination claims do not “stand[] or fall” on the language of this e-mail. See Global

Network Communs., 458 F.3d at 157. At this stage, at which the Court addresses legal

sufficiency rather than substantive merits, before Plaintiff has had the opportunity for discovery,

it would be improper for the Court to resolve a dispute over the relevance, let alone the weight,

of the March 7, 2019 e-mail. These disputes are better suited to summary judgment, or trial.

       With respect to the other Exhibits, even if Defendant had provided the Court with a basis

to consider them, the Court would decline to draw any conclusions regarding their implications

for 12(b)(6) dismissal. Defendant does not cite these other Exhibits in its substantive argument or

explain their relevance. See generally Def.’s Mem. of Law. Defendant has the burden of

persuasion in demonstrating that Plaintiff has failed to state a claim. See 2 Moore’s Federal

Practice - Civil § 12.34 (2020); Kehr Packages, Inc. v. Fidelcor, Inc., 926 F.2d 1406, 1409 (3d

Cir. 1991). Moreover, “ruling on a motion to dismiss by relying on unbriefed arguments is

analogous to a sua sponte dismissal for failure to state a claim,” Marchiano v. Berlamino, No.

10-CV-7819, 2012 WL 4215767, at *7 (S.D.N.Y. Sept. 20, 2012), which is generally disfavored,

except when a claim is unarguably frivolous. See Bertuglia v. City of New York, 839 F. Supp. 2d

703, 722 n.3 (S.D.N.Y. 2012) (holding it “inappropriate” to dismiss a claim on the basis of an


       1
         In the same e-mail, Plaintiff appears to contend that the Committee invented certain
academic standards in rejecting her dissertation. See, e.g., Mot., Ex. C. (mentioning an
agreement she entered into with Carnegie Mellon when she submitted her dissertation proposal,
which “contained no provision that would justify failing me on the basis of mixed/null results”).


                                                 10
     Case 5:20-cv-00477-LEK-ATB Document 15 Filed 03/01/21 Page 11 of 32




argument defendants did not make); Chevron Corp. v. Donziger, 871 F. Supp. 2d 229, 254

(S.D.N.Y. 2012) (holding that when defendants failed to argue an “open question” on a motion

to dismiss, “there is no basis” for dismissing the claim); cf. Tyler v. Carter, 151 F.R.D. 537, 540

(S.D.N.Y. 1993) (“A plaintiff asserting fantastic or delusional claims should not, by payment of

a filing fee, obtain a license to consume limited judicial resources and put defendants to effort

and expense. The policies arguing against sua sponte Rule 12(b)(6) dismissals do not apply in

these circumstances.”), aff’d, 41 F.3d 1500 (2d Cir. 1994); MPM Silicones, LLC v. Union

Carbide Corp., 931 F. Supp. 2d 387, 396 (N.D.N.Y. 2013) (“The Court has the authority under

Rule 12(b)(6) to dismiss a complaint sua sponte for failure to state a claim upon which relief

may be granted if the complaint lacks an arguable basis either in law or fact.”) (internal quotation

marks omitted). Without any guidance from Defendant, the Court declines to speculate as to

whether or how these other Exhibits undermine the sufficiency of Plaintiff’s claims.

       Accordingly, the Court will disregard Defendant’s documentary evidence, Mot., Exs. A–

E, for purposes of this Memorandum-Decision and Order.

       B. Discrimination Claims

       The Court now turns to the legal sufficiency of Plaintiff’s discrimination claims under the

ADA, the Rehabilitation Act, and the NYSHRL. For the reasons that follow, Defendant’s Motion

is denied with respect to Plaintiff’s discrimination claims.

               1. Standards

       The ADA prohibits employers from “discriminat[ing] against a qualified individual on

the basis of disability in regard to . . . the hiring, advancement, or discharge of employees.” 42

U.S.C. § 12112(a). “To establish a prima facie case of discrimination based on an employer’s

failure to accommodate a disability, under either the ADA or the Rehabilitation Act, a plaintiff




                                                 11
      Case 5:20-cv-00477-LEK-ATB Document 15 Filed 03/01/21 Page 12 of 32




must demonstrate that the plaintiff is a person with a disability under the meaning of the

statute in question; (2) an employer covered by the statute had notice of his disability; (3) with

reasonable accommodation, plaintiff could perform the essential functions of the job at issue; and

(4) the employer has refused to make such accommodations.” Natofsky v. City of New York,

921 F.3d 337, 352 (2d Cir. 2019) (internal quotation marks and alterations omitted). If a plaintiff

alleges that the failure to accommodate led to an adverse employment action, “a plaintiff must

show the connections between (1) the failure to accommodate a disability, (2) the performance

deficiencies, and (3) the adverse employment action.” Id.2

        Generally, NYHRL claims for discrimination on the basis of disability “are governed by

the same legal standards as federal ADA claims.” Rodal v. Anesthesia Grp. of Onondaga, 369

F.3d 113, 117 n.1 (2d Cir. 2004).

                2. Analysis

                        a. Whether Plaintiff Was “Otherwise Qualified”

        Defendant argues that it was not required to provide Plaintiff with a reasonable

accommodation, because Plaintiff was not “qualified” for the Assistant Professor position. See

Def.’s Mem. of Law at 10–13; 42 U.S.C. § 12112(a) (prohibiting employers from

“discriminat[ing] against a qualified individual on the basis of disability in regard to . . . the

hiring, advancement, or discharge of employees.”) (emphasis added); 9 NYCRR § 466.11 (“To



        2
          Plaintiff appears to assert an adverse-action discrimination claim that incorporates an
alleged denial of a reasonable accommodation, as opposed to a standalone failure-to-
accommodate claim. See Compl. ¶ 43. Precisely, she alleges that the College’s “failure to
accommodate resulted in an adverse employment action,” namely, her termination. Berger v.
New York City Police Dep’t, 304 F. Supp. 3d 360, 368 (S.D.N.Y. 2018); see also Parker v.
Columbia Pictures Indus., 204 F.3d 326, 338 (2d Cir. 2000) (“Terminating a disabled employee .
. . who can perform the essential functions of the job but cannot return to work because the
employer has denied his request for reasonable accommodation, is disability discrimination
under the ADA.”).


                                                  12
     Case 5:20-cv-00477-LEK-ATB Document 15 Filed 03/01/21 Page 13 of 32




be entitled to the protection of the Human Rights Law, the disabled individual must have the

requisite job qualifications as well as be able to satisfactorily perform in the job.”).

       The ADA defines the term “qualified individual” to mean “an individual who, with or

without reasonable accommodation, can perform the essential functions of the employment

position that such individual holds or desires.” 42 U.S.C. § 12111(8). The term “essential

functions,” while not defined in the statute’s text, is generally defined in Equal Employment

Opportunity Commission (“EEOC”) regulations to mean the “fundamental job duties” to be

performed in the position in question, as opposed to its “marginal functions.” See 29 C.F.R. §

1630.2(n)(1).

       In evaluating whether a particular job function is “essential,” courts consider, non-

exhaustively, “the employer’s judgment, written job descriptions, the amount of time spent on

the job performing the function, the mention of the function in a collective bargaining agreement,

the work experience of past employees in the position, and the work experience of current

employees in similar positions.” McMillan v. City of New York, 711 F.3d 120, 126 (2d Cir.

2013). “In approaching this inquiry, a court must give considerable deference to an employer’s

judgment regarding what functions are essential for service in a particular position.” Shannon v.

New York City Transit Authority, 332 F.3d 95, 100 (2d Cir. 2003) (internal quotation marks and

alterations omitted). Nevertheless, courts must conduct “a fact-specific inquiry into both the

employer’s description of a job and how the job is actually performed in practice.” McMillan,

711 F.3d at 126. “Usually[,] no one listed factor will be dispositive.” Stone v. City of Mount

Vernon, 118 F.3d 92, 97 (2d Cir. 1997).3



       3
          EEOC guidance elaborates on the potential tension between an employer’s description
of a position’s essential functions and the reality of what a job entails:



                                                  13
     Case 5:20-cv-00477-LEK-ATB Document 15 Filed 03/01/21 Page 14 of 32




       Defendant argues that Plaintiff was not qualified at the time of her termination, because

she did not have a PhD. Defendant proposes the following principle: “Where a provisional

employee is employed on the condition that they meet a further qualification in the future, or

where an employee is required to undergo testing in order to determine if he or she continues to

meet a particular qualification, the employee is not qualified if they fail to obtain or maintain the

minimum qualifications of the position.” Def.’s Mem. of Law at 10.

       Defendant cites several cases in attempting to establish this general principle. They are

distinguishable from this one, and the exercise of distinguishing them underscores the

impropriety of dismissal in this case prior to the type of fact-intensive inquiry that would be

enabled by discovery.

       In Dancause v. Mount Morris Cent. Sch. Dist., No. 13-CV-6019, 2013 U.S. Dist. LEXIS

83893 (W.D.N.Y. June 14, 2013), an English teacher brought an ADA claim against an

employer-school district, alleging that the defendant terminated her on the basis of her disability

after she requested time off to address a medical issue. See id. at *1–2. The Court held that she

was not “qualified” for the position, because she lacked a professional certification to teach

English as a second language, which was legally required for her position. See id. at *7–8. The

Court held as much notwithstanding her allegation that she and her employer had been “working



               The inquiry into whether a particular function is essential initially
               focuses on whether the employer actually requires employees in the
               position to perform the functions that the employer asserts are
               essential. For example, an employer may state that typing is an
               essential function of a position. If, in fact, the employer has never
               required any employee in that particular position to type, this will
               be evidence that typing is not actually an essential function of the
               position.

Interpretive Guidance on Title I of the Americans With Disabilities Act, 29 C.F.R. pt. 1630, app.
§ 1630.2(n).


                                                 14
     Case 5:20-cv-00477-LEK-ATB Document 15 Filed 03/01/21 Page 15 of 32




together in good faith on a mutually acceptable plan to ensure Plaintiff’s proper Certification.”

See id. at *1–2.

       Dancause is distinguishable, because, by Plaintiff’s allegations, a doctoral degree was not

a prerequisite for the Assistant Professor position by the College’s standards, let alone a legal

requirement. In Dancause, the defendant had already violated state law by hiring the plaintiff, a

straightforward bar to her qualification that made the legal insufficiency of Plaintiff’s claim clear

without further factual development.4 Dancause is consistent with a line of cases in which courts

have held that failure to acquire a state-mandated teaching certification renders a plaintiff

unqualified for purposes of an employment discrimination claim—a sensible principle, given that

an educational institution legally has no discretion in the matter. See Carmellino v. Dist. 20 of

New York City Dep't of Educ., No. 03-CV-5942, 2006 WL 2583019, at *33 (S.D.N.Y. Sept. 6,

2006) (collecting cases).5 But in the present case, the Court confronts the more nuanced inquiry

of precisely when a teacher whose lack of a degree did not render her unqualified for at least the

first year of her employment, by her employer’s standards, ceased being able to perform the

essential functions of the position. This inquiry is complicated by the possible flexibility of her

employer’s expectations. According to the job posting, Plaintiff was required merely to

“reasonably expect” that she would obtain a degree within twelve months. Compl. ¶ 20.

Moreover, she did not commit to doing so by contract. See id. ¶ 41.




       4
           Kinneary v. City of New York, 601 F.3d 151 (2d Cir. 2010), another case Defendant
cites in passing, see Def.’s Mem. of Law at 11, is distinguishable for an analogous reason. In
Kinneary, a plaintiff boat captain was terminated for failing to retain a captain’s license, which
was a legal prerequisite to continued employment. See id. at 156.
       5
         Aff’d in part sub nom. Mauskopf v. Dist. 20 of New York City Dep't of Ed., 299 F.
App'x 100 (2d Cir. 2008), and aff’d in part sub nom. Papasmiris v. Dist. 20 of New York City
Dep’t of Ed., 299 F. App’x 97 (2d Cir. 2008).


                                                 15
     Case 5:20-cv-00477-LEK-ATB Document 15 Filed 03/01/21 Page 16 of 32




       In Hernandez-Cruz v. Fordham Univ., 521 F. Supp. 1059 (S.D.N.Y. 1981), the plaintiff

alleged that he had been denied tenure based on his Puerto Rican heritage. See id. at 1059. The

plaintiff was a candidate for tenure, but he had worked as a teacher up to that point without

having a terminal degree, a requirement for tenure. See id. at 1070–71. The Court held that he

was not qualified and thus failed to establish a prima facie case of race discrimination. See id.

This case is disanalogous, because, as in Dancause, the plaintiff in Hernandez-Cruz was denied a

position for which a degree was a threshold requirement, as opposed to being terminated due to a

failure to satisfy an expectation upon hiring that he ultimately obtain a degree. See id.

       More fundamentally, Hernandez-Cruz lacks persuasive force due to its procedural

posture. The Court rendered its opinion after a bench trial. See id. at 159. The court’s conclusion

that the plaintiff’s failure to obtain a terminal degree rendered him unqualified was based on

evidence regarding the qualifications of other teachers granted tenure at the university and

evidence establishing the opinions of the plaintiff’s colleagues about the importance of the

terminal degree requirement. See id. at 1070–71, 1071 n.4. If anything, Hernandez-Cruz counsels

against dismissal before these sorts of details of the realities of Plaintiff’s workplace are known.

Perhaps discovery will reveal that the twelve-month degree requirement for professors hired

ABD was strictly enforced at the College and was rooted in widely shared professional values, or

perhaps not. See McMillan, 711 F.3d at 126 (noting that a court should consider “the work

experience of past employees in the position, and the work experience of current employees in

similar positions”). But Plaintiff’s allegations do not address these issues.

       Defendant strays further from a necessary focus on 12(b)(6) pleading requirements by

citing Williams v. MTA Bus Co., No. 17-CV-7687, 2020 U.S. Dist. LEXIS 69558 (S.D.N.Y.

Apr. 20, 2020), a summary judgment case involving a hearing-impaired plaintiff denied a job as




                                                 16
     Case 5:20-cv-00477-LEK-ATB Document 15 Filed 03/01/21 Page 17 of 32




a stock worker after he failed to pass a qualifying multiple-choice test, see id. at *3–4. The

court’s conclusion that the plaintiff was not “qualified” under the Rehabilitation Act was based

on an examination of the government employer’s detailed regulations regarding the educational

and work experience requirements for the job. See id. at *23–26; see also See McMillan, 711

F.3d at 126 (noting that a court should consider the “employer’s judgment” regarding a

position’s essential functions).

       Williams, again, involves a threshold requirement for initial hire as opposed to an

employer’s expectation that an employee will ultimately acquire a professional certification. But

more importantly, the court’s summary judgment opinion in Williams was based on copious

evidence shedding light on the employer’s precise expectations of applicants, see Williams, 2020

U.S. Dist. LEXIS 69558, at *23–24, something lacking at this stage of the present case.

       Although the Court will ultimately have to review the evidence to resolve the fact-

dependent issues discussed, Plaintiff’s allegations at this stage are adequate to establish that she

was qualified at the time of her termination. According to Plaintiff, nothing aside from the

College’s stated rationale upon Plaintiff’s termination indicates that the College viewed the

twelve-month rule as a hard requirement. The initial job posting allegedly specified that

applicants must “reasonably expect[]” to complete their doctoral degree within twelve months of

hiring, which Plaintiff allegedly did, at the time she was hired. See id. ¶¶ 14, 20–21. At this

stage, the Court grants Plaintiff the favorable inference that a requirement that she “reasonably

expect” to acquire a degree within twelve months is not equivalent to an inflexible requirement

that she actually do so. Moreover, that Defendant assumed at the time of hiring that her lack of a

degree would pose no obstacle to the effective execution of her job duties for at least year seems

to undercut Defendant’s contention in this litigation that she could not perform essential job




                                                 17
     Case 5:20-cv-00477-LEK-ATB Document 15 Filed 03/01/21 Page 18 of 32




functions without a PhD. Plaintiff alleges that at the time of her termination, she sought to

continue working in the same position, with the same responsibilities and the same title, for

several additional months before she acquired her degree, see id. ¶ 34; she did not seek to

graduate to a new post with greater associated responsibilities or privileges. Cf. Hernandez-Cruz,

521 F. Supp. at 1070 (“[T]he qualifications that a plaintiff must demonstrate when complaining

of discrimination in the denial of tenure are not merely those necessary for continued

reappointment as a nontenured faculty member. Instead, the grant of tenure involves a virtual

life-long commitment and therefore stricter standards for selecting among candidates.”).

Furthermore, importantly, Plaintiff alleges that her employment contract did not mention any

deadline to acquire a degree. See Compl. ¶ 41.

       Certain allegations regarding “how the job is actually performed in practice,” McMillan,

711 F.3d at 126, provide additional support for an inference that Plaintiff was qualified despite

her delayed acquisition of a degree. Plaintiff alleges that the College granted her an initial

extension beyond the twelve-month period, and that during this extension period, she received a

positive work evaluation that downplayed the significance of her delay in acquiring a degree. See

id. ¶ 52. Both facts, if true, suggest that her failure to acquire a degree within twelve months was

not a significant inconvenience for the College and did not pose an immediate obstacle to her

continued satisfactory performance of her job duties. See Eichmuller v. Sarasota Cty. Gov’t, No.

20-CV-47, 2021 U.S. Dist. LEXIS 3220, at *11–13 (M.D. Fla. Jan. 8, 2021) (denying summary

judgment based on evidence that a six-month deadline to obtain a driving license had been

extended for plaintiff and other employees).6


       6
          Generally, in discriminatory discharge cases, courts require only a minimal showing
from the Plaintiff with respect to the qualification prong of a prima facie case, based on an
inference that an employer’s choice to hire a plaintiff and retain her for a significant period
indicates that she is qualified. See, e.g. Gregory v. Daly, 243 F.3d 687, 696 (2d Cir. 2001) (“In a


                                                 18
     Case 5:20-cv-00477-LEK-ATB Document 15 Filed 03/01/21 Page 19 of 32




       Accordingly, Plaintiff has sufficiently alleged that she was qualified for the position of

Associate Professor at the time of her termination.

                       b. Whether Plaintiff Was Terminated “On the Basis of” Her Disability

       The ADA prohibits employers from “discriminat[ing] against a qualified individual on

the basis of disability in regard to . . . the hiring, advancement, or discharge of employees.” 42

U.S.C. § 12112(a) (emphasis added). The phrase “on the basis of” establishes a causation

requirement for employment discrimination claims. See Natofsky, 921 F.3d at 345.

       Defendant argues that Plaintiff impermissibly seeks to hold the College accountable for

disability discrimination committed by Carnegie Mellon, and that Plaintiff’s 2019

accommodation request was not sufficiently related to her alleged disability to form the basis of

a cognizable failure-to-accommodate claim. While the parties have not framed these issues as

matters of causation, they are best understood in this way. More precisely, the issue of the

College’s indirect liability for alleged discrimination by Carnegie Mellon concerns proximate


discharge case in which the employer has already hired the employee into the job in question, the
inference of minimal qualification is, of course, easier to draw than in a hiring or promotion case
because, by hiring the employee, the employer itself has already expressed a belief that she is
minimally qualified.”); Warren v. Time Warner Cable, Inc., No. 17-CV-4029, 2020 U.S. Dist.
LEXIS 185348, at *30 (E.D.N.Y. Sep. 28, 2020) (“Here, Warren was hired by Time Warner in
2014 and remained in its employ until July 1, 2016. Regardless of any issues with her
performance, a reasonable jury could find that Warren has sufficiently demonstrated that she was
qualified for the position.”). Satisfactory job performance also supports an inference of
qualification. See, e.g., Alejandro v. New York City Dep’t of Educ., No. 15-CV-3346, 2017 U.S.
Dist. LEXIS 49555, at *41–42 (S.D.N.Y. Mar. 31, 2017) (“Alejandro, who had undisputedly
worked as a parent coordinator at M.S. 80 for several years . . . has proffered a performance
evaluation from the school year immediately preceding the one at issue that rates her
performance ‘satisfactory’ and describes her having been an ‘excellent employee’ over the
previous four years who ‘exceeded all . . . expectations.’ Alejandro’s burden of establishing her
qualification for the position at this stage is minimal, and this evidence is sufficient to meet it.”).
        These principles do not apply with the same force in this case, in which Plaintiff alleges
she was hired with the expectation that she would eventually acquire a degree, and in which
Defendant argues Plaintiff became unqualified only once she failed to obtain a degree by a
certain deadline. But the same inferences have some force here, in the absence of a clear
indication that the twelve-month requirement was categorically articulated or strictly applied.


                                                  19
     Case 5:20-cv-00477-LEK-ATB Document 15 Filed 03/01/21 Page 20 of 32




causation—that is, whether the chain of causation between Plaintiff’s disability-related

accommodation requests at Carnegie Mellon and her ultimate termination by the College is too

attenuated, due to the interceding acts of Carnegie Mellon. Whether Plaintiff’s 2019 extension

request at the College was necessitated by her disability is a question of but-for causation; in

other words, if she had not experienced ADHD-related limitations at Carnegie Mellon, would

she still have needed to request an extension from the College and thus still been terminated?

       In her Complaint, Plaintiff alleges, somewhat confusingly, that “[i]n failing to offer

Plaintiff another extension of time to obtain her doctoral degree, [the College] perpetuated

Carnegie Mellon’s initial disability discrimination against Plaintiff,” Compl. ¶ 33, namely the

Committee’s decision to deny her a PhD for reasons that “improperly factored in Plaintiff’s

disability and associated accommodations,” id. ¶ 29. In response, Defendant insists that the ADA

“does not require employers to accommodate the effects of a third-party’s discrimination,” and

argues that a contrary principle would have absurd results. See Def.’s Mem. of Law at 17–18

(noting that “[a] job applicant who failed out of an engineering program could claim that his

university discriminated against him and therefore that an engineering firm is required to hire

him lest it become a facilitator of the school’s alleged discrimination,” and that “a law school

graduate working for a law firm who fails the bar exam could allege that she was not adequately

accommodated by the Board of Law Examiners and therefore the law firm is not permitted to

discharge her for failing to obtain a law license”).

       Plaintiff has framed the issue in an unhelpful way; and Defendant is correct that

employers are essentially responsible only for their own discriminatory employment decisions.

But elsewhere in her Complaint, Plaintiff makes clear that she seeks to hold the College liable

for its own allegedly discriminatory decision to terminate her employment. See Compl. ¶ 43 (“As




                                                 20
     Case 5:20-cv-00477-LEK-ATB Document 15 Filed 03/01/21 Page 21 of 32




a result of [the College’s] denial of Plaintiff’s April 2019 reasonable accommodation request for

an extension of time [to] obtain her doctoral degree, her contract was terminated, and Plaintiff

was rendered unemployed.”). Even though there are multiple causal steps between the initial

expression of her ADHD at Carnegie Mellon and the College’s ultimate denial of her extension

request, Plaintiff undoubtedly alleges a causal relationship between the former and the latter.

       There is a “but-for” causal relationship in this case, although likely not a proximate

causal relationship. The Second Circuit has held that the “on the basis of” language in the ADA

entails a but-for causation standard for employment discrimination claims. See Natofsky, 921

F.3d at 349.7 That is, a defendant is liable if, “‘but for’ the disability, the adverse action would

not have been taken.” See id. at 347. According to Plaintiff’s allegations, but for Plaintiff’s

ADHD and associated accommodation requests, the Committee would not have denied her a

PhD, causing a delay that necessitated the extension request from the College that led to

Plaintiff’s termination.

       In Natofsky, the Second Circuit established a but-for causation standard in the context of

a dispute over the proper test of discriminatory intent—i.e. “mixed-motive,” “sole causation,” or

“but-for”—and not in the context of a choice between but-for and proximate causation. See id. at

346–50. Thus, Natofsky is silent as to whether a plaintiff must additionally demonstrate

proximate causation. While case law addressing this precise issue is scarce, there is at least one

appellate case explicitly rejecting a proximate causation requirement under analogous

circumstances, in the context of a Rehabilitation Act claim involving discrimination in a

government program. See Shaikh v. Tex. A&M Univ. College of Med., 739 Fed. App’x. 215


       7
          The court held the same with respect to Rehabilitation Act employment discrimination
claims. See id. at 344–46. Since NYHRL standards generally parallel federal standards for
disability discrimination claims, the Court reaches the same conclusion with respect to Plaintiff’s
NYHRL discrimination claim. See Rodal, 369 F.3d at 117 n.1.


                                                  21
     Case 5:20-cv-00477-LEK-ATB Document 15 Filed 03/01/21 Page 22 of 32




(5th Cir. 2018). In Shaikh, the Plaintiff alleged that his medical school discriminated against him

by dismissing him from the medical program based on his failure to timely pass the United States

Medical Examination for reasons related to his disability. See id. at 215. The dissent argued that

the “solely by reason of” standard of discriminatory intent (which is stricter than the Second

Circuit’s “but-for” standard) required a “direct causal nexus” between the plaintiff’s disability

and his dismissal from the school, and that the plaintiff had not satisfied such a requirement. See

id. at 226. The court rejected the dissent’s proposed “direct causal nexus” requirement,

permitting the plaintiff’s claim to survive 12(b)(6) dismissal. See id. at 223 (“He plausibly

alleges that his disability was the only cause of his failure to retake the USMLE Step 1 by the

end of his leave of absence and that this failure triggered the College’s decision to constructively

dismiss him from the program.”).

       Before Natofsky, the Second Circuit embraced the general principle that the causal

relationship between an adverse employment action and a disability “need not be direct,” also in

the context of a then-prevailing “solely by reason of” standard of discriminatory intent. See

Sedor v. Frank, 42 F.3d 741, 746 (2d Cir. 1994) (“The causal relationship between disability and

decision need not be direct, in that causation may be established if the disability caused conduct

that, in turn, motivated the employer to discharge the employee.”). In at least one case, this

principle was applied to bar termination due in part to the interceding actions of a third party in

response to conduct attributable to a plaintiff’s disability. Szuszkiewicz v. JPMorgan Chase

Bank, 12 F. Supp. 3d 330, 342 (E.D.N.Y. 2014) (denying a motion to dismiss based on plaintiff’s

allegations that his employer discharged him after finding out that he had been held civilly liable

several years before for conduct attributable to mental illness). Given that Natofsky has since




                                                 22
      Case 5:20-cv-00477-LEK-ATB Document 15 Filed 03/01/21 Page 23 of 32




established a more forgiving test of discriminatory intent, it is logical to assume that “direct”

causation is still not required.

        Accordingly, there is no proximate causation requirement for disability discrimination

claims brought under the ADA or the Rehabilitation Act.8 Defendant is mistaken in contending

that the College is not liable for denying a reasonable accommodation merely because the

accommodation was necessitated partly by a third party’s acts.

        Separately, the College argues that Plaintiff has failed to establish but-for causation. See

Def.’s Mem. of Law at 15–17; Reply at 5. The College argues that Plaintiff’s delay in obtaining

her doctoral degree from Carnegie Mellon was not due to her disability, but rather to the

substandard academic quality of her dissertation. See id. at 16. But Defendant’s argument relies

on the contents of Plaintiff’s March 7, 2019 e-mail to Joseph, in which Plaintiff, by Defendant’s

interpretation, acknowledged that the Committee denied her a PhD due to defects in her research

results. See Mot., Ex. C. The Court will not decide whether Defendant’s interpretation of this e-

mail is correct, because the Court is not permitted to consider this evidence at this procedural

stage. See supra Part IV(A). In her Complaint, Plaintiff alleges that the Committee’s stated

justification for denying her a PhD was pretextual, and that the Committee in fact rejected her

dissertation primarily because she had ADHD and had requested extra time accommodations.

See Compl. ¶¶ 28–29.

        Plaintiff’s sufficiently alleges that but for her disability, the Committee would have

accepted her dissertation, obviating the need for the 2019 extension request from the College that

led to her termination. In other words, the College terminated her “on the basis of” her disability.


        8
         Since NYHRL standards generally parallel federal standards for disability
discrimination claims, the Court reaches the same conclusion with respect to Plaintiff’s NYHRL
discrimination claim. See Rodal, 369 F.3d at 117 n.1.


                                                 23
     Case 5:20-cv-00477-LEK-ATB Document 15 Filed 03/01/21 Page 24 of 32




                       d. Whether Plaintiff’s Requested Accommodation Was Reasonable

       Defendant disputes the reasonableness of the accommodation Plaintiff requested in 2019,

namely a second extension of the College’s deadline to complete her doctoral degree. See Def.’s

Mem. of Law at 13–15, 18–19. Defendant cites Kinneary v. City of New York, 601 F.3d 151 (2d

Cir. 2010), in which the Second Circuit held that a defendant-employer was not required to give

an employee with shy-bladder syndrome a second chance to take a qualifying urinalysis drug test

after having already provided legally sufficient accommodations to enable him to take the first

drug test, see id. at 155–56. Likewise, Defendant argues, the College had already provided

Plaintiff with a reasonable accommodation, in the form of a six-month extension until February

2019 to complete her dissertation, and any further extension exceeded the bounds of

reasonableness. See Def.’s Mem. of Law at 15.

       To clarify a misunderstanding evident in Defendant’s brief, the Court notes that Plaintiff

does not specify any particular length for this second requested extension. Defendant maintains

that Plaintiff requested an additional extension of ten months, for a combined total of sixteen

months, considering her earlier extension request. See id. at 19.9

       To the contrary, Plaintiff does not appear to allege that she requested an extension until

May 20, 2020, the maximum date proposed by Carnegie Mellon, or an extension of any specific

length. Rather, she alleges that she attempted to engage the College in a conversation about a

further extension, but that this conversation quickly reached a dead end when these officials

insisted that no further extension was warranted. On March 7, 2019, Plaintiff e-mailed Joseph to



       9
          The mathematical basis for Defendant’s assertion is not clear. Plaintiff suggests that
she informed Defendant that Carnegie Mellon had represented it was “committed to working
with Plaintiff on a ‘positive path forward’ to earn her doctoral degree by May 20, 2020.” See
Compl. ¶ 28. If Plaintiff had requested an extension until May 20, 2020 to complete her degree,
that would amount to roughly fourteen additional months, for a total of about twenty months.


                                                24
     Case 5:20-cv-00477-LEK-ATB Document 15 Filed 03/01/21 Page 25 of 32




inform him of the Committee denial and appeal outcome, but not to propose an extension of a

particular length. See Compl. ¶ 30. Joseph responded by informing her that her contract would be

terminated. Id. ¶ 31. Under circumstances that Plaintiff has not fully explained, Joseph also

offered Plaintiff a Fall 2019 visiting professor position. See id. ¶ 56. On April 9, 2019, Plaintiff

met with Botto, the Assistant Vice President of Human Resources, to request “an extension of

time to obtain her doctoral degree so that she could remain in her tenure-track position,” again

not specifying any specific extension length. See id. ¶ 34. Botto “responded by stating that [the

College] had already accommodated her and questioned whether granting an additional

accommodation was reasonable.” Id. ¶ 35. On May 15, 2019, Plaintiff met with Provost Marina

and engaged in a conversation on the same general topic, in the course of which Marina “stated

that [the College] had already accommodated [Plainiff], including by hiring her as an ABD, ”

and that no further extension request would be entertained. See id. ¶¶ 36–37. In a May 24, 2019

e-mail, Marina conceded that hiring Plaintiff ABD did not constitute an accommodation, but that

the job positing “required completion of the doctorate within twelve months of appointment,”

and Plaintiff’s failure to do so warranted termination of her contract. See id. ¶ 39.

       Plaintiff, in other words, alleges that the parties did not engage in an “interactive process”

through which they might have negotiated a specific extension length. “[T]he ADA envisions an

interactive process by which employers and employees work together to assess whether an

employee’s disability can be reasonably accommodated.” McBride v. BIC Consumer Products

Mfg. Co., Inc., 583 F.3d 92, 99 (2d Cir. 2009) (internal quotation marks omitted); see also 29

C.F.R. § 1630.2(o)(2)(ii)(3) (“To determine the appropriate reasonable accommodation it may be

necessary for the covered entity to initiate an informal, interactive process with the individual

with a disability in need of the accommodation.”). Because the reasonableness of an




                                                 25
     Case 5:20-cv-00477-LEK-ATB Document 15 Filed 03/01/21 Page 26 of 32




accommodation is determined by, inter alia, its availability and cost to the employer, see Staron

v. McDonald’s Corp., 51 F.3d 353, 356 (2d Cir. 1995), information in the employer’s possession,

this interactive process helps an employee identify a specific reasonable accommodation,

see Cusack v. News Am. Marketing In-Store, Inc., 371 F. App’x 157, 157 (2d Cir. 2010).

       In failing to engage in an interactive process, a defendant “risks not discovering a means

by which an employee’s disability could have been accommodated and thereby increases the

chance that it will be found to have violated the ADA.” McBride, 583 F.3d at 101. Under such

circumstances, a plaintiff need not plead the nature of her requested accommodation with

specificity, as she has not had the opportunity to discuss a specific accommodation with her

employer. See Price v. Berkshire Farm Ctr. & Servs. For Youth, No. 12-CV-1797, 2013 WL

6410124, at *2 (N.D.N.Y. Dec. 9, 2013) (Kahn, J.) (“Defendant’s failure to engage in the ADA-

required interactive process deprived Plaintiff of information regarding the reasonableness of

potential accommodations and may thereby have caused the lack of specificity in Plaintiff’s

Complaint. Defendant is therefore not entitled to dismissal.”); see also Goonan v. Fed. Reserve

Bank of N.Y., 916 F. Supp. 2d 470, 484 (S.D.N.Y. 2013) (denying motion to dismiss where

plaintiff “pleaded factual allegations sufficient to show that [her employer] failed to participate

in good faith and to make reasonable efforts to help the other party determine what specific

accommodations are necessary”) (internal quotation marks omitted)). A party is responsible for

the breakdown of an interactive process when she “obstructs or delays the interactive process” or

“fails to communicate, by way of initiation or response.” Goonan, 916, F. Supp. 2d at 480

(quoting Beck v. Univ. of Wisconsin Bd. of Regents, 75 F.3d 1130 (7th Cir.1996)).

       Drawing all reasonable inferences in Plaintiff’s favor, as the Court must, see Allaire

Corp., 433 F.3d at 249–50, the Court finds that the breakdown of the interactive process was




                                                 26
     Case 5:20-cv-00477-LEK-ATB Document 15 Filed 03/01/21 Page 27 of 32




attributable to the College’s refusal to discuss possible reasonable accommodations. By

Plaintiff’s allegations, she initiated an open-ended conversation about extending her deadline to

complete her degree, but College officials refused to entertain any accommodation that would

permit Plaintiff to retain her position as Assistant Professor. See Pl.’s Mem. of Law at 15.

       Perhaps the evidence will ultimately indicate that Joseph’s offer of a non-tenure-track

position was at least colorably reasonable, and thus that this offer established the College’s good-

faith participation in the interactive process. See McBride, 583 F.3d at 97 (“In the context of the

ADA, reasonable accommodation may include, inter alia . . . ‘reassignment to a vacant

position.’”) (quoting 42 U.S.C. § 12111(9)(B)); Ford v. Marion Cty. Sheriff's Office, 942 F.3d

839, 855 (7th Cir. 2019) (“A demotion can be a reasonable accommodation when the employer

cannot accommodate the disabled employee in her current or prior jobs or an equivalent

position.”). Alternatively, re-appointment to a non-tenure track position might have amounted to

an unnecessary and patently undesirable demotion, rendering Joseph’s offer unserious and

unproductive.10 At this stage, the Court draws the latter inference, in Plaintiff’s favor.

       Because Plaintiff has plausibly alleged that the College failed to engage in the interactive

process in good faith, Plaintiff is excused, until after discovery, from the requirement that she

identify a specific accommodation that would have enabled her to acquire her degree without

imposing an undue burden on the College. See McBride, 583 F.3d at 101 (“The employer’s

failure to engage in such an interactive process . . . does not relieve a plaintiff of her burden of

demonstrating, following discovery, that some accommodation of her disability was possible.”).



       10
           Arguably, reassignment to a non-tenure track position would have been an adverse
employment action. See Kairam v. West Side GI, LLC, 793 Fed. Appx. 23, 27 (2d Cir. 2019)
(noting that “a demotion evidenced by a decrease in wage or salary, a less distinguished title, a
material loss of benefits, significantly diminished material responsibilities, or other indices
unique to a particular situation” can constitute an adverse employment action).


                                                  27
     Case 5:20-cv-00477-LEK-ATB Document 15 Filed 03/01/21 Page 28 of 32




       Nevertheless, even if the College had engaged in an interactive process in good faith,

Defendant would fail to establish that a further extension of even the maximum length

contemplated was necessarily unreasonable. Generally, “whether an accommodation request is

reasonable is more appropriately determined on summary judgment or by the factfinder at

trial.” Vale v. Great Neck Water Pollution Control Dist., 80 F. Supp. 3d 426, 438 (E.D.N.Y.

2015). “At the motion to dismiss stage, the Defendant bears the weighty burden of showing that

the fact-intensive inquiry prerequisite to a finding of reasonable accommodation falls completely

in its favor.” Goonan, 916 F. Supp. 2d at 482 (alteration omitted). Defendant attempts to meet

this demanding burden by pointing to case law indicating that more than one year of medical

leave is per se unreasonable. See Def.’s Mem. of Law at 19 (citing Micari v. TWA, 43 F. Supp.

2d 275, 281(E.D.N.Y. 1999) (noting that “[w]here medical leaves stretch beyond a year,” they

cannot be considered reasonable “as a matter of law”)). But Plaintiff requested to continue

working, not to cease working while retaining her position. There is no basis for an analogy.

       Accordingly, Defendant’s Motion is denied as to Plaintiff’s discrimination claims.

       C. Retaliation Claims

               1. Standards

       To establish a retaliation claim under the ADA, a plaintiff must show engagement in a

protected activity, the employer’s knowledge of the plaintiff’s engagement in the protected

activity, an adverse decision or course of action taken, and a causal connection between the

protected activity and the adverse action. See Natofsky, 921 F.3d at 353. “The standard for an

‘adverse employment action’ in a retaliation claim . . . is not as demanding as it is in a

discrimination claim. In the retaliation context, ‘a plaintiff must show that a reasonable employee

would have found the challenged action materially adverse, which in this context means it well




                                                 28
     Case 5:20-cv-00477-LEK-ATB Document 15 Filed 03/01/21 Page 29 of 32




might have dissuaded a reasonable worker from [engaging in protected activity].’” Quadir v.

New York State DOL, 39 F. Supp. 3d 528, 542–543 (S.D.N.Y. 2014) (quoting Burlington N. &

Santa Fe Ry. Co. v. White, 548 U.S. 53, 68 (2006)). NYHRL retaliation claims are governed by

the same general standards. See Pearson v. Unification Theological Seminary, 785 F. Supp. 2d

141, 157 (S.D.N.Y. 2011).

               2. Analysis

       Plaintiff alleges that in rescinding Joseph’s offer to permit her to serve in a visiting

position in Fall 2019, the College retaliated against her for requesting a reasonable

accommodation. See Compl. ¶ 56.

       Defendant argues, first, that Plaintiff did not participate in protected activity. See Def.’s

Mem. of Law at 19–20. Defendant acknowledges that requesting a reasonable accommodation is

protected activity. See id. at 20; see also Weixel v. Bd. of Educ. of City of N.Y., 287 F.3d 138,

149 (2d Cir. 2002) (noting that a request for a reasonable accommodation is protected activity

under the ADA and the Rehabilitation act). Defendant argues, however, that Plaintiff’s request

was not protected, because the accommodation she requested was not reasonable. See Def.’s

Mem. of Law at 20. But an accommodation request need not be legally reasonable to be

protected, as long as the plaintiff made the request in “good faith.” See, e.g., Jones v. City of

New York, No. 17-CV-4894, 2020 WL 91532, at *7 (S.D.N.Y. Jan. 8, 2020); Norman v. NYU

Langone Health Sys., No. 19-CV-67, 2020 U.S. Dist. LEXIS 180990, at *23 (S.D.N.Y. Sep. 30,

2020). And in any case, the College has failed to demonstrate that Plaintiff’s requested

accommodation was unreasonable. See supra Part IV(B)(2)(d). More fundamentally, Defendant

argues that Plaintiff’s extension request was not protected because it was not related to her

disability; rather, it was a request for a gratuitous favor necessitated by her academic




                                                 29
     Case 5:20-cv-00477-LEK-ATB Document 15 Filed 03/01/21 Page 30 of 32




shortcomings at Carnegie Mellon. See Def.’s Mem. of Law at 12; Reply at 9. This argument is

predicated on Defendant’s interpretation of Plaintiff’s March 7, 2019 e-mail to Joseph regarding

the Committee decision, Mot., Ex. C, documentary evidence the Court is not permitted to

consider at this time. See supra Part IV(A).

       Plaintiff’s NYHRL retaliation claim, however, is dismissed, because requesting an

accommodation is not protected activity under the NYHRL. See D’Amico v City of New York,

159 A.D.3d 558, 558 (N.Y. App. Div. 1st Dep’t 2018); McKenzie v. Meridian Capital Group,

LLC, 35 A.D.3d 676, 677 (N.Y. App. Div. 2d Dep’t 2006); Serdans v. New York & Presbyt.

Hosp., 112 A.D.3d 449, 450 (N.Y. App. Div. 3d Dep’t 2013). State courts have reasoned that

under the NYHRL, requesting an accommodation does not constitute protected activity, because

the statute prohibits “discriminat[ion] against any person because he or she has opposed any

practices forbidden under this article,” N.Y. Exec. Law § 296(1)(e) (emphasis added), and

requesting an accommodation does not amount to opposing an employer’s illegal conduct. See,

e.g. McKenzie, 35 A.D.3d at 677 (“The plaintiff alleged in her complaint that her employment

was terminated in retaliation for requesting additional leave time to accommodate her disability.

However, she did not allege that her request was made in opposition to a practice forbidden by

the state or city Human Rights Laws”). Although the parties have not briefed this precise issue,

they have addressed the question of whether requesting an accommodation is protected activity,

with Plaintiff arguing that it is. See Pl.’s Mem. of Law at 17. Because Plaintiff has been heard on

this issue, and because the legal insufficiency of this claim is clear, the Court dismisses

Plaintiff’s NYHRL retaliation claim. First Capital Asset Mgmt., Inc. v. Brickellbush, Inc., 219 F.

Supp. 2d 576, 580 (S.D.N.Y. 2002) (“[A] district court may dismiss claims sua sponte for failure

to state a claim, at least so long as the plaintiff had notice and an opportunity to be heard on the




                                                 30
     Case 5:20-cv-00477-LEK-ATB Document 15 Filed 03/01/21 Page 31 of 32




issue.”), aff’d sub nom. First Capital Asset Mgmt., Inc. v. Satinwood, Inc., 385 F.3d 159 (2d Cir.

2004); MPM Silicones, 931 F. Supp. 2d at 396 (“The Court has the authority under Rule 12(b)(6)

to dismiss a complaint sua sponte for failure to state a claim upon which relief may be granted if

the complaint lacks an arguable basis either in law or fact.”) (internal quotation marks omitted).

       Second, the College argues that Plaintiff did not suffer an adverse employment action.

See Def.’s Mem. of Law at 20–22. Defendant contends that offering Plaintiff a visiting professor

position would have amounted to creating a “new job,” an unreasonable accommodation as a

matter of law, and that a decision to rescind a legally gratuitous accommodation necessarily does

not constitute an adverse action. See Def.’s Mem. of Law at 21. Defendant’s argument misses

the mark, in two ways. First, there is no indication in Plaintiff’s Complaint that the visiting

professorship was a “new” position invented for Plaintiff’s benefit and tailored to her needs;

plausibly, the “visiting professor” role already existed, and the position Joseph offered was a

vacant one. See McBride, 583 F.3d at 97 (“In the context of the ADA, reasonable

accommodation may include, inter alia . . . ‘reassignment to a vacant position.’”) (quoting 42

U.S.C. § 12111(9)(B)); cf. Exarhakis v. Visiting Nurse Serv., No. 02-CV-5562, 2006 U.S. Dist.

LEXIS 5360, at *23–24 (E.D.N.Y. Feb. 13, 2006) (“It is well-settled law that an employer need

not create a new job to [accommodate] a disabled employee . . . The record is undisputed that the

special projects position did not exist prior to her injury, that it was created exclusively with

Exarhakis’s experience, capabilities, and limitations in mind, and that had this position not been

created, plaintiff could not have returned to work.”).

       More basically, an employment decision need not independently support a discrimination

claim in order to constitute an adverse action for purposes of a retaliation claim. Cf. Lee v. Saul,

No. 19-CV-6553, 2020 WL 7029264, at *6 (S.D.N.Y. Aug. 31, 2020) (“While a discrimination




                                                  31
     Case 5:20-cv-00477-LEK-ATB Document 15 Filed 03/01/21 Page 32 of 32




claim must demonstrate adverse actions affecting the terms and conditions of employment, a

retaliation claim may be based on employer actions that are likely to deter [protected activity].”)

(internal quotation marks omitted), report and recommendation adopted as modified, No. 19-CV-

6553, 2020 WL 5836513 (S.D.N.Y. Sept. 30, 2020). Effectively, the College rescinded a job

offer, leaving Plaintiff unemployed; and rescinding an offer of employment constitutes an

adverse action. See, e.g. Jute v. Hamilton Sundstrand Corp., 420 F.3d 166, 179 (2d Cir. 2005)

(holding that rescinding a job offer constituted an adverse action); Blakely v. Cessna Aircraft

Co., 256 F. Supp. 3d 1169, 1174 (D. Kan. 2017) (holding that rescinding an offer to re-hire the

plaintiff after he was laid off due to a regular reduction in force constituted an adverse action).

Accordingly, Defendant’s Motion is denied as to Plaintiff’s federal retaliation claims.

V.     CONCLUSION

       Accordingly, it is hereby:

       ORDERED, Defendant’s Motion to Dismiss (Dkt. No. 8) is GRANTED in part and

DENIED in Part; Plaintiff’s retaliation claim under the NYHRL is dismissed, while Plaintiff’s

other claims may proceed; and it is further

       ORDERED, that the Clerk serve a copy of this Memorandum-Decision and Order on the

parties in accordance with the Local Rules.

       IT IS SO ORDERED.

DATED:         March 01, 2021
               Albany, New York




                                                 32
